White, Presiding Judge.
We are of opinion the indictment in this case is sufficient to charge, under Article 378, Penal Code, the offense of selling intoxicating liquor after local option had been adopted in conformity with law.
Many errors are assigned for reversal of the judgment, but we find but one in the record which is fatal; and that is, that *234the venue of the offense is nowhere established by the evidence shown in the record. The record shows that local option was adopted in Bosque county, and that everything pertaining to its adoption and putting it into operation happened in Bosque county, but there is no evidence that Sedberry sold any whisky or intoxicating liquor in the county of Bosque. We might infer that it was sold in that county, but inferences alone cannot bo indulged to establish the venue of an offense.
The judgment is reversed and the cause remanded.

Reversed and remanded.

Opinion delivered May 23, 1883.